DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments/remarks filed 1/18/2022.
Claims 11 and 12 are presented for examination.
Allowable Subject Matter
Claims 11 and 12 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments with respect to amendments overcoming the rejection of record are found convincing.  The art of record, either alone or combination, is silent to each and every limitation required of claim 11.  The art of record demonstrates analogous steam turbines, including steam turbines with seal fins and swirl breaks upstream of the seal fins (see Kuwamura applied in the non-final of 10/29/2021).  The art of record, however, is silent to the specifically claimed triangular shaped protrusions on such seal fins.  US2018/0216467 to Corsetti et al. demonstrates a seal structure on a gas turbine engine that utilizes a triangular shaped recess in a blade platform extension.  Corsetti, however, is silent to suggesting applying such a triangular shaped protrusion as a protrusion outward from a swirl break as claimed by Applicant.  Claim 12 depends on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745